Citation Nr: 0718667	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  03-22 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private hospitalization expenses after March 3, 2002.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1978.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Medical Center (MC) in Bay Pines, Florida, which 
determined that the veteran was entitled to payment or 
reimbursement of hospitalization expenses from March 1 to 3, 
2002, but not as of March 4.  

The VA Regional Office (RO) at the time of the initial 
determination was St. Petersburg, Florida.  However, the 
veteran has since moved, and the RO in Louisville, Kentucky, 
currently has jurisdiction over his VA medical folder.

The veteran provided testimony at a hearing conducted before 
the undersigned Veterans Law Judge in February 2007.  A 
transcript of that hearing has been associated with the 
medical folder.

For the reasons detailed below, the Board concludes that 
additional development is required in the instant case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Here, the Board 
concludes that additional development is required in order to 
comply with the duty to assist.

The veteran is seeking payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 
38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002.

Initially, the Board notes that provisions of 38 C.F.R. § 
17.1002(a)-(c) and (e)-(i) do not appear to be in dispute, as 
the veteran would not have been approved for the 
reimbursement of his private hospitalization from March 1 to 
3, 2002, if these elements were not present.  The resolution 
of this appeal rests upon 38 C.F.R. 
§ 17.1002(d) regarding whether his condition had stabilized 
such that he should have been transferred to the VAMC.

The veteran has contended, to include at his February 2007 
hearing, that he was willing to be transferred to the VAMC, 
that he was in contact with the VAMC, and the only reason he 
was not transferred was because the VAMC informed him that it 
did not have any beds (i.e., the facility did not have the 
space available for him to be transferred).  Testimony was 
also presented to the effect that the private hospital was in 
contact with the VAMC throughout the hospital stay, but no 
beds were available at the VA facility.  His spouse testified 
in support of these contentions at the hearing as well.

In regard to the veteran's contentions, the Board observes 
that the VAMC was contacted to see if the facility had a bed 
available on March 4, 2002, through March 9, 2002.  This 
facility responded in October 2005 that it did not have a 
record back that far.  Simply put, the VAMC could neither 
confirm nor deny the veteran's contention.  

The Board further notes that a Report of Notification dated 
March 3, 2002, actually provides support for the veteran's 
contentions.  In pertinent part, this Report of Notification 
reflects that VA spoke with the veteran's spouse who related 
that the veteran wanted to be transferred to VA and that the 
facility was advised of the requirement for a timely transfer 
to the VA facility.  As this document confirms the veteran 
was willing to be transferred to the VAMC, and no such 
transfer occurred, it provides persuasive evidence in support 
of the veteran's contention that no beds were available at 
the VA facility.

Despite the foregoing, the Board acknowledges that there is 
no conclusive evidence as to why the veteran was not 
transferred to the VAMC, nor any other Federal facility, 
after March 3, 2002.  Moreover, the Board notes a VA medical 
opinion was promulgated based upon review of the 
hospitalization records.  This opinion concluded that the 
emergency condition had resolved on or before March 4, 2002, 
and cited to pertinent findings in the record in support of 
this opinion.  However, the clinician who promulgated this 
opinion noted that the reproduction quality of the records 
from the private facility was poor, and that the last 
progress note presented was dated March 4, 2002; no progress 
notes were presented for later dates.  

Without review of the progress notes dated after March 4, 
2002, the Board is concerned that an accurate determination 
cannot be made that the veteran's emergency medical condition 
had actually resolved on or before March 4, 2002.  The fact 
that the VA clinician acknowledged the poor reproduction 
quality of the records from the private facility also adds to 
this concern.  In short, the record indicates that not all 
relevant evidence appears to have been obtained regarding the 
veteran's private hospitalization in March 2002.  Therefore, 
the Board concludes that an additional attempt must be made 
to obtain a legible copy of these records.  Accordingly, a 
remand is required in the instant case.  

The Board also has concerns regarding the fact that neither 
the September 2002 VA medical opinion nor the August 2003 
Statement of the Case (SOC) appears to have addressed the 
veteran's contention that he was not transferred to the VAMC 
because no beds were available at the VA facility.  If no 
space was available for the veteran at a VA or other Federal 
facility, then it appears the question as to whether the 
medical emergency had resolved depends upon whether medical 
treatment was required on or after March 4, 2002.  Simply 
put, if the veteran could not be transferred to the VAMC, 
then it appears this resolution of this appeal depends upon 
whether he could have been safely discharged as of that date.  
See 38 C.F.R. § 17.1002(d).  Inasmuch as it has already been 
determined that a remand is required in this case, the Board 
concludes that the veteran's contention should be addressed 
in the first instance by the agency of original jurisdiction.  

The Board further finds that as the September 2002 VA medical 
opinion did not address whether the veteran could have been 
safely discharged as of March 4, 2002, that a new medical 
opinion should be obtained to address this issue.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please request a legible copy of 
all records from the private facility 
at which the veteran was hospitalized 
in March 2002, particularly any 
progress notes dated from March 4 to 8, 
2002.  If any release is required from 
the veteran to obtain these records, 
then it should be requested.

2.  After obtaining any additional 
records to the extent possible, a new 
medical opinion should be promulgated 
regarding this case.  The veteran's 
medical folder should be made available 
to the clinician promulgating this 
opinion for review; the clinician must 
indicate that the veteran's records were 
reviewed.  

The clinician should opine whether the 
veteran's emergency condition which 
resulted in his hospitalization had 
resolved after March 3, 2002.  In 
making this determination, the 
clinician should address the necessity 
of the medical treatment received on 
and after March 4, 2002; i.e., whether 
the veteran could have been safely 
discharged during the period from March 
4, 2002, to March 8, 2002.  If the 
clinician responds in the affirmative, 
then the date which the veteran could 
have been discharged during this period 
should be identified.

If the clinician is unable to provide 
any of the requested opinions without 
resorting to speculation, it should be 
so indicated.

3.  Thereafter, the veteran's medical 
folder should be reviewed to ensure that 
the foregoing requested development has 
been completed.  In particular, the new 
medical opinion should be reviewed to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, corrective procedures 
should be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the 
veteran's appeal should be readjudicated 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The decision should reflect 
consideration of the veteran's contention 
that no beds were available for him to be 
transferred to the VAMC.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the August 2003 SOC, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

